
	

114 HRES 534 IH: Expressing support for the designation of a “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 534
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Chabot (for himself, Ms. Velázquez, Ms. Adams, Mr. Ashford, Mrs. Beatty, Mr. Benishek, Mr. Blum, Ms. Bonamici, Mr. Bost, Mrs. Brooks of Indiana, Ms. Brown of Florida, Mrs. Bustos, Mr. Capuano, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Collins of New York, Mr. Curbelo of Florida, Ms. DelBene, Mrs. Ellmers of North Carolina, Mr. Fattah, Mr. Gibson, Mr. Graves of Missouri, Mr. Grijalva, Ms. Hahn, Mr. Hanna, Mr. Hardy, Mr. Huelskamp, Mr. Kelly of Mississippi, Mr. King of Iowa, Mr. Knight, Mrs. Lawrence, Mr. Luetkemeyer, Mr. Marino, Ms. Meng, Mr. Moulton, Ms. Norton, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Schakowsky, Mrs. Radewagen, Mr. Ryan of Ohio, Mr. Takai, Mr. Tipton, Ms. Titus, Mr. Valadao, Mr. Vargas, Mr. Sensenbrenner, Mr. Kind, Ms. Brownley of California, Mr. Brat, Mr. Rice of South Carolina, Mrs. Kirkpatrick, and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Small Business
		
		RESOLUTION
		Expressing support for the designation of a Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.
	
	
 Whereas, there are 28,200,000 small businesses in the United States; Whereas small businesses represent 99.7 percent of all businesses with employees in the United States;
 Whereas small businesses employ over 48 percent of the employees in the private sector in the United States;
 Whereas small businesses pay over 42 percent of the total payroll of the employees in the private sector in the United States;
 Whereas small businesses constitute 98 percent of firms exporting goods; Whereas small businesses are responsible for more than 46 percent of private sector output;
 Whereas small businesses generated 63 percent of net new jobs created from 1993 through 2013; and Whereas November 28, 2015, is an appropriate day to designate as Small Business Saturday: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a Small Business Saturday; and
 (2)supports efforts— (A)to encourage consumers to shop locally; and
 (B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.
				
